DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/24/2022 has been entered.
Response to Arguments
3.	Applicant's arguments with respect to the rejections of claims 1-20 under AIA  35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection.  

Response to Amendment

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.
5.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cho (Korean Publication KR 2001028076 04-2001) in view of Miner (US Publication 2011/0071792), and further in view of Kirmuss (US Publication 2003/0080878) or Hugosson (US Publication 2012/0014659).
Regarding claim 1, Cho discloses a computer implemented method for video editing, the method comprising:
generating an output to cause an orientation of a video recording device to be adjusted based on sensor data recorded by one or more sensors (Cho, see Abstract,  a camera movement adjustor is composed of a remote control unit outputting a moving signal according to movement direction and gradient of a camera(c) or sensors (31,41) attached to the subject, and outputting a subject moving signal according to motion of the subject; and a camera control unit(40) receiving the moving signal from the remote control unit or sensors for outputting moving coordinates of the camera and transferring the camera according to the output moving coordinates. The camera movement adjustor helps the camera operation regardless of a place, takes a picture of the subject motion precisely, and improves convenience with installing a camera transfer unit(45) in the camera).
Cho does not explicitly disclose:
identifying a sensor event based on subsequent sensor data recorded by the one or more sensors, the output generated prior to the sensor event;
accessing preference data specifying a first duration of time and a second duration of time; and
in response to a criterion being met by the sensor event, generating a video clip based on a video that is synchronized with the sensor event, the video recorded by the video recording device, the video clip including a first portion of the video that  corresponds to the first duration of time prior to a time associated with the sensor event and a second portion of the video that corresponds to the second duration of time after the time associated with the sensor event.
Miner discloses: 
identifying a sensor event based on subsequent sensor data recorded by the one or more sensors, the output generated prior to the sensor event  (as described above in Cho, the output signal for moving coordinate of the camera can happen any time prior to identifying a succeeding sensor event;  Miner, para’s 0022 and 0039, a video creation module for identifying an event such as a jump based on sensor data recorded by a plurality of sensors “subsequent sensor data” including location detectors, accelerometers, capacitive sensors, infrared sensors, magnetometers, gyroscopes and other sensors; sensor data and image and video data from cameras are associated with or correspond to identifications and locations of individuals’ performance); 
accessing preference data specifying a first duration of time and a second duration of time (Miner, para’s 0022 through 0038, log files can be saved in central server; each log file comprising a plurality of sensor data, timestamps, and associated userID that correspond to an event associated with an individual’s performance; therefore a determination can be made to identify whether sensor data, timestamps, and userID are associated with a specific individual’s performance); and 
in response to a criterion being met by the sensor event, generating a video clip based on a video that is synchronized with the sensor event, the video recorded by the video recording device (Miner, para’s 0037 through 0043, a video creation unit for detecting events based on first sensor data/information and generating video clips according to the identified sensor data, timestamps, and userID being associated with a specific individual’s performance; the video selection module identifies portions/clips that correspond to the same individual, time and events as the sensor information indicated when the events have occurred, i.e., video clip comprising recorded video content that is synchronized to the sensor event).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Miner’s features into Cho’s invention for enhancing user’s playback experience by precisely recording video event(s) that correspond with detected sensor data on the events.
Cho-Miner does not explicitly disclose but Kirmuss and Hugosson each discloses:
accessing preference data specifying a first duration of time and a second duration of time; the video clip including a first portion of the that corresponds to the first duration of time prior to a time associated with the sensor event and a second portion of the video that corresponds to the second duration of time after the time associated with the sensor event (Kirmuss, para. 0146, accessing a programmed duration before and a programmed duration after an event, and recording with pre-event and post-event recording according to the programmed duration before and the programmed duration after the event; Hugosson, para. 0008, obtaining a first pre- determined amount of time into the buffer prior to receiving a signal indicating a start of the event, continue to record video data of the event into the buffer after receiving the signal indicating the start of the event, continue to record video data for a second pre-determined amount of time after receiving a signal indicating an end of the event, and extract the video data from the buffer and store it in a storage medium). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kirmuss’s features or Hugosson’s features into Cho-Miner’s invention for enhancing user’s playback experience by gradually presenting the video prior to and after the occurrence of the event.

Regarding claim 2, Cho-Miner-Kirmuss or Cho-Miner-Hugosson discloses the method of claim 1, wherein the sensor event includes at least one of: (i) an increase in acceleration, (ii) an increase in altitude, (iii) an increase in audio intensity, or (iv) an increase in force (Miner, par. 0022 and par. 0039, sensor event includes activities recorded by accelerometer, gyroscope, and other speed/acceleration measurement sensors).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Cho-Miner-Kirmuss or Cho-Miner-Hugosson discloses the method of claim 1, wherein the subsequent sensor data is analyzed by a remote system (Miner, par. 0022, transmitters can transmit data from associated sensors to a remote receiver for analyzing).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Cho-Miner-Kirmuss or Cho-Miner-Hugosson discloses the method of claim 1, wherein the criterion is a user criterion that establishes at least one of a threshold speed of a person or a threshold movement of the person (Miner, para’s 0040, 0041, a trick can be defined as a jump that includes rotation of a certain amount.  The amount of rotation can be measured using a magnetometer or electronic gyroscope.  Data from such sensors can be process to detect a trick and a time stamp associated with that event. Similarly, a wipeout can be defined a series of oscillations of high acceleration and random rotations.  Wipeouts can further be categorized by the intensity of the accelerations or rotations and whether the individual continued to move after the wipeout; para’s 0044 and 0051, discloses statistics about the activity, such as data about an event, the individual's speed, g-forces, jumps (height), trick (rotations), turn, and other performance data that can be derived from the sensors; this data would enable viewers to quickly see information about the individual, and track standings across a variety of metrics such as highest speed, biggest jump, best trick, hardest wipeout (maximum G force)).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Cho-Miner-Kirmuss or Cho-Miner-Hugosson discloses the method of claim 1, wherein the subsequent sensor data is first sensor data, the one or more sensors are one or more first sensors, sensor event is a first sensor event, as disclosed in claim 1 above, and the method further includes: 
identifying a second sensor event based on second sensor data recorded by one or more second sensors; wherein the criterion includes at least one of (1) temporal correlation between the first and second sensor events or (2) spatial correlation between the first and second sensor events (Miner, para’s 0028-0037, 0051-0053, fig’s 3 and 9, the receivers receive identifiers or UserIDs, sensor data, time stamps, and images and/or video of each of the plurality of users indicating when each of the users performs the respective event wherein each respective event being recorded by specific sensor(s) at specific location(s) in a sporting venue “spatial correlation between first sensor event for one player and second sensor event for another player”;  specifically, para. 0027, one can detect jumps, tricks and wipeouts from the accelerometer data and store time stamped data indicating when these events occurred. A video selection module may receive information of each of the specific users, identify and provide video data relating to each of the respective user. Moreover, see Miner, para. 0038, the creation of video can also be based on events occurring during the individual's performance.  The presence of the individual in proximity to a receiver and video camera described above is a first sensor event.  In FIG. 4, an event is detected by an event detection module 400, which receives input data 402 related to the individual. This data can be any data associated with the individual over time during the course of the individual's performance, such as the data from the individual's sensors, a second sensor event; there can be multiple event detection modules 400, for different kinds of events; this indicates temporal correlation between the first and second sensor events of an individual player); and wherein the generating the video clip is in response to the criterion being met by the first and second sensor events (Miner; para’s 0037 through 0043, a video creation unit for detecting events based on first sensor data/information and generating video clips according to the identified sensor data, timestamps, and userID being associated with a specific individual’s performance; the video selection module identifies portions/clips that correspond to the same individual, time and events as the sensor information indicated when the events have occurred, i.e., video clip comprising recorded video content that is synchronized to the first and the second sensor event).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Cho-Miner-Kirmuss or Cho-Miner-Hugosson discloses the method of claim 5, wherein the criterion is associated with respective timestamps of the first sensor event and the second sensor event (Miner, para’s 0022 through 0038, discloses log file comprising a plurality of sensor data, timestamps, and associated userID that correspond to an event associated with an individual’s performance).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Miner discloses the method of claim 1, wherein the identifying a sensor event based on the sensor information includes identifying a plurality of sensor events from the subsequent sensor data, and the generating of the video clip includes generating a respective plurality of video clips from the video, the video synchronized with the respective plurality of sensor events (Miner, para’s 0022 through 0036, a receiving interface for receiving  sensor data by a plurality of sensors including location detectors, accelerometers, capacitive sensors, infrared sensors, magnetometers, gyroscopes and other sensors; sensor data and image and video data from the cameras are associated with identifications and locations of individuals’ performance; para’s 0037 through 0043, a video creation unit for detecting events based on first sensor data/information and generating video clips according to the identified sensor data, timestamps, and userID being associated with a specific individual’s performance; the video selection module identifies portions/clips that correspond to the same individual, time and events as the sensor information indicated when the events have occurred, i.e., video clip comprising recorded video content that is synchronized to the sensor event).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 10, Miner discloses the apparatus of claim 8, further comprising at least one sensor of the plurality of sensors (Miner, para’s 0022 through 0036, a receiving interface for receiving sensor data from one or more of location detectors, accelerometers, capacitive sensors, infrared sensors, magnetometers, gyroscopes and other sensors).
The motivation and obviousness arguments are the same as claim 8.

Regarding claims 8, 9, and 11-20, these claims comprise limitations substantially the same as claims 1, 2, and 4-7; therefore, they are rejected for the same reasons set forth. 
Miner further discloses processor circuit, memory modules, and machine-readable storage medium (see para’s 0054-0056).

Consideration of Reference/Prior Art
6.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484